Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.


Status of Claims

	Amendment filed 09/22/2021 is acknowledged. Claim 21 is added.  Claims 1-9,21 are pending.

Rejections not reiterated from previous Office action are hereby withdrawn in view of the amendments to the claims.  The following rejections constitute the complete set presently being applied to the instant application.

112 second pa


112-b

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1,21 and claims dependent thereupon, are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  

A.	The claims as amended address the method as identifying candidate aging-related mutations for an organism, wherein, per last step of the method, the protein pairs addressed as “outliers” based on displacement values of their relative concentrations  are addressed as deregulated and thus point to mutations  associated with aging. 
Specification mentions with regard to background knowledge that “identifying protein-protein interaction deregulations in samples corresponding to different aging states can provide important information about which mutations in Drosophila are specifically linked to aging” (paragraph 180).  However, there is no disclosure in the specification that the proteins identified as deregulated per instant method provide an indication of mutations that are associated with aging of the organism. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
Applicant is required to cancel the New Matter in the response to this Office Action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations


B.	Claims 1,21 introduce new matter as they addresses various computer-implemented models - “computer-implemented regression model”, “computer-implemented clustering model”, “computer-implemented principal components model”.  

There is no disclosure in the specification on the meaning and scope of the definition of said terms and there is no guidance on how to practice the claimed method as currently claimed. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.

Response to arguments
Applicant argues that computer-implementation of the method is described in the section of specification quoted on p. 8 of applicant response. In response, said section of specification does not address either models or utilizing computers.

	AA
112 second paragraph for AIA Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9,21 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  
.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps drawn to the grouping of “mental process” are the steps of selecting proteins as associated, calculating relative concentration values, determining reference concentration values, calculating displacement values, identifying outliers among population of values, and, based on the identified outliers among population of values, categorizing proteins as deregulated, an categorizing mutations in these proteins as associated with aging.  

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “using an electronic processor”, and models addressed as “computer-implemented” , nothing in the claim elements preclude the steps from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic electronic processor  does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.

 Mathematical concepts recited in claims 1,21 include calculating displacement of relative concentration values. Claims 3, 6 further recite limitations that are drawn to mathematical calculations, such as calculating Spearman’s coefficient, line of best fit, shortest distance to the line of best fit. 

Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception.

The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.

In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception

This judicial exception is not integrated into a practical application. The claims address obtaining samples and determining protein concentrations in the samples. However, obtaining the data is a pre-solution activity which does not integrate the method steps into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.

Further, the additional step of generating an output image on display device is an insignificant post-solution activity. 

Thus, each additional element is viewed either as a token element used for its intended purpose, and therefore is not improved, or as embodying insignificant data collection or data presentation.


Claim 21 addresses a computer-readable storage media, i.e., a generic computer equipment, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer-readable storage media.


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

As also explained above, the generic step of determining concentration in a sample constitute insignificant extrasolution activity.

Further, the additional limitations of steps identifying proteins by mass-spectrometry are drawn to a well-known, routine and conventional activity of protein identification.  See’ for example references on pages 10,11,13,14 of the instant disclosure. Hence, these elements are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).

For these reasons, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter103


Response to arguments
Applicant argues that the claims addressed in the rejection as directed to mathematical concepts as they do not recite mathematical equations.  In response, as held by the court “It is of no moment that the algorithm is not expressed in terms of a
mathematical formula. Words used in a claim operating on data to solve a problem can serve the same purpose as a formula.” In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).  Further, in Digitech Image Techs., LLC v. Electronics for Imaging, Inc. the claims included steps of generating data by taking existing information, manipulating the data using mathematical formulas, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.
Applicant argues that it is clear that the claimed methods cannot be practically performed in the human mind, as they involve analyzing relative concentration values with one or more computer- implemented models.  In response, there are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic electronic processor  does not take the claim limitation out of the mental processes grouping.  

Applicant argues that claims 1,21 have been amended to recite the additional step of "identifying one or more candidate mutations associated with aging of the organism based on the members of the plurality of biological samples in which deregulation of the pairs of associated proteins occurs" – “this additional limitation relies on and uses the alleged judicial exception by integrating it into a practical application, namely, the identification of candidate mutations associated with aging of an organism.”  In response, an improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.
Further, applicant argues that the claims as amended are adding unconventional steps that are “significantly more” than a judicial exception and represent a notable improvement to technical field.  In response, there are no elements in the claims which are beyond the elements drawn to judicial exception and which are not drawn to generic technology and are not well understood, routine, or conventional.







Conclusion.
	No claims are allowed.

  fApplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Final A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb